Citation Nr: 0405632	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Determination of the initial rating for service-connected 
post-traumatic stress disorder.  

2.  Entitlement to an effective date earlier than November 9, 
1999, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD), 
assigned a 70 percent disabling schedular rating for PTSD 
from November 9, 1999, and assigned a total rating based on 
individual unemployability from November 9, 1999.  The 
veteran expressed timely disagreement with the schedular 
rating and effective date of the award for PTSD.  By a later 
rating decision of April 2002, the RO continued its prior 
decisions as to both issues.  The veteran submitted a further 
statement of disagreement.  The veteran testified at a 
videoconferencing hearing before the undersigned in November 
2003.  

The effective date issue addressed by the RO in the statement 
of the case was characterized as entitlement to an effective 
date earlier than November 9, 1999, for "a 100 percent 
rating for PTSD."  It is clear from the allegations raised 
by the veteran and his attorney, however, that matter of 
dispute involves the effective date of the award of service 
connection for PTSD.  The issue was recharacterized 
accordingly at the veteran's hearing and will be addressed as 
such herein.  

At the hearing the veteran testified that he had received a 
shell fragment wound in service, and his attorney noted that 
the veteran had filed a claim for service connection for 
residuals of this wound in 1984 that had not been 
adjudicated.  The issue of entitlement to service connection 
for residuals of a shell fragment wound is not currently 
before the Board but is referred to the RO for appropriate 
action.  

During the pendency of the present appeal the veteran filed a 
claim for service connection for chloracne due to Agent 
Orange exposure in service.  That claim was denied by the RO 
in October 2002.  The veteran did not file a notice of 
disagreement within the allotted one-year period after 
notification of this determination and the matter is 
therefore not on appeal before the Board at the present time.  
38 C.F.R. § 20.302 (2003).  

The issue of entitlement to a higher initial evaluation for 
PTSD will be discussed below in the remand portion of this 
decision.  The issue is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  A November 1978 decision of the Army Discharge Review 
Board (ADRB) affirmed, pursuant to Public Law 95-126, the 
granting of an upgrade of the veteran's discharge from 
service from undesirable to general under honorable 
conditions.  

2.  The veteran's original claim for service connection for 
PTSD was received on July 18, 1995.  

3.  The claim for service connection for PTSD was denied in 
July 1995 on the basis of a September 1983 administrative 
decision that the character of the veteran's discharge from 
service was a bar to his receipt of VA benefits; an August 
1995 decision affirmed the finding that the character of the 
discharge from service was a bar to VA benefits.  

4.  A July 2000 VA administrative decision reversed the prior 
administrative decisions of September 1983 and August 1995 as 
clearly and unmistakably erroneous.  

5.  The original July 18, 1995, claim remains in a pending 
status.  


CONCLUSION OF LAW

An effective date of July 18, 1995, but not earlier, is 
warranted for an award of service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.12, 3.400(g) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

The discussion of the Veterans Claims Assistance Act of 2000 
(VCAA) herein applies only to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Notice  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case cites the law 
and regulations that are applicable to the appeal and 
explains why the RO denied an earlier effective date.  In 
addition, the record shows that in August 2003 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter advised the veteran that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letter explained that the RO would 
help him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran on 
notice of the applicability and effect of the VCAA and of his 
rights and responsibilities under the new law.  

The Board would note that the August 2003 letter was not 
legally sufficient under the statutory requirements then in 
effect, since it requested a 30-day reply and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003, which was made effective retroactively to November 9, 
2000, the effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  

In this case, the initial AOJ adjudication that led to this 
appeal was made in December 2000, just after the VCAA was 
enacted.  Since the August 2002 VCAA notification letter was 
not sent to the veteran until long after this adjudication, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error 
in this case.  While the notice was not provided before the 
first AOJ adjudication, the notice was provided before the 
transfer and certification of the case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices in the same manner as if the notice had been timely.  
The significance of the timing of the notice must be viewed 
in the context of the entire record, which shows that the 
case has been fully developed as to the effective date issue.  
Therefore, the Board finds that no prejudice to the veteran 
will result from adjudication of this issue at the present 
time.  

The Board would note that the statement of the case is 
arguably deficient to the extent that it did not discuss the 
significance of the July 2000 administrative decision 
(holding that the character of the veteran's discharge from 
service was not a bar to benefits) with respect to the 
question of whether an earlier effective date for PTSD was 
assignable on the basis of the prior July 1995 service 
connection claim.  However, the veteran is represented by 
legal counsel who has made extensive argument as to the 
effect of this determination.  The Board concludes that in 
the context of the entire record any notice deficiencies in 
the statement of the case did not have the effect of 
prejudicing the claim and that consideration of the appeal 
may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Duty to assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available VA 
and service department documents have been obtained, 
including service medical and personnel records as well as 
decisions of the ADRB.  The record does not identify any 
additional Government or private medical records for which 
reasonable procurement efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Legal criteria 

Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a)(b) (West 2002); 
38 C.F.R. § 3.400(a) (2003).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge 
or release if application therefor is received within one 
year from such date of discharge or release.  If a claim is 
not received within one year after discharge or release, a 
subsequent compensation award shall be effective from the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2003).  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(West 2002); 
38 C.F.R. § 3.400 (2003).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2003).  

If a claim is not received within one year after discharge or 
release, a subsequent compensation award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2003).  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 
10 U.S.C. 1552 or 1553, or because of other corrective action 
by competent military naval, or air authority, the award will 
be effective from the latest of these dates:  

(1) The date the application for change, 
correction, or modification was filed 
with the service department, in either an 
original or a disallowed claim; 

(2) The date of the receipt of the claim 
if the claim was disallowed; or 

(3) One year prior to the date of the 
reopening of the disallowed claim.  

38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. 
§ 3.400(g) (2003).  



In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 2002).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  A claim 
"means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

Factual Background 

Service department personnel records show that at the time of 
his March 1972 discharge from service the veteran was issued 
an undesirable discharge certificate as a result of multiple 
periods of absence without leave totaling 420 days.  

The ADRB reviewed the veteran's discharge in July 1997 under 
the Department of Defense Special Discharge Review Program 
(SDRP) based on an April 1977 application by the veteran and 
granted a partial upgrade of the discharge to general under 
honorable conditions.  

In April 1978 the ADRB reviewed the discharge under the 
regular review criteria (i.e., non-SDRP criteria) and Public 
Law 95-126 and voted not to affirm the partial upgrade 
granted under the SDRP, finding that the veteran's service 
had been properly characterized in service by an undesirable 
discharge.  However, on further review in November 1978, the 
ADRB voted unanimously to affirm the award of a general 
discharge under honorable conditions.  A DD Form 215 
reflecting the upgrade was issued in March 1979.  

The RO issued an administrative decision in March 1979 for 
the purpose of determining the veteran's continued 
eligibility to receive educational benefits.  Citing the ADRB 
determination under Public Law 95-126, the RO found that the 
veteran's discharge from service had been under honorable 
conditions for VA purposes.  

A September 1983 administrative decision performed a further 
review of the character of the veteran's discharge for 
purposes of a claim for a VA home loan guaranty.  The 
decision held that under VA regulations the veteran's 
discharge from service was a bar to receipt of VA benefits.  

In February 1984 the veteran filed his initial claim for VA 
disability benefits.  The disorders for which service 
connection was claimed were residuals of a shell fragment 
wound, severe headaches and dizziness, and blackouts, memory 
loss and vomiting.  The veteran was advised in March 1984 
that the claim was denied on the basis that his discharge 
from service had been issued under conditions that 
constituted a bar to the payment of VA benefits.  The letter 
did not include a notice of the veteran's appeal rights.  

Received from the veteran on July 18, 1995, was a formal 
application for service connection for PTSD, including a 
stressor letter from the veteran and a statement from his 
wife.  A July 1995 rating decision denied service connection 
for PTSD as not well grounded, citing the character of 
discharge as a bar to benefits.  An August 1995 
administrative decision held that the September 1983 
administrative decision was clearly and unmistakably 
erroneous, but only to the extent that it cited the wrong 
reason for a finding that the veteran's discharge was a bar 
to benefits.  The decision held that the discharge remained a 
bar to benefits.  

In a communication received on November 9, 1999, the veteran 
expressed disagreement with the prior denial of service 
connection for PTSD, noting that his discharge had been 
upgraded.  An administrative decision of July 2000 held that 
the prior administrative decisions of September 1983 and 
August 1995 were clearly and unmistakably erroneous in view 
of the 1978 ADRB determination.  Service connection for PTSD 
was ultimately granted from November 9, 1999, and the present 
appeal ensued.  

Analysis - Earlier effective date for award of service 
connection for PTSD  

In July 1977 the veteran's undesirable discharge from service 
was upgraded to general under honorable conditions under a 
special discharge review program and that upgrade was 
subsequently affirmed under the traditional review criteria.  
The RO originally in 1979 accepted the 1978 ADRB ruling as 
the basis for a finding that the veteran's service was 
acceptable for VA benefit purposes, but later administrative 
decisions in 1983 and 1995 held, inexplicably, to the 
contrary.  It was not until July 2000 that the RO held - 
correctly - that the service department finding that the 
veteran's discharge under honorable conditions was binding on 
VA under 38 C.F.R. § 3.12 and reversed the 1983 and 1995 
decisions as clearly and unmistakably erroneous.  

The effect of the July 2000 decision was to remove the 
character of the veteran's discharge as an impediment to an 
award of compensation for service-connected disability, 
subject to the rules governing the assignment of effective 
dates.  Where compensation is awarded following a revision of 
a determination as to the character of discharge, the award 
will be effective from the date on which application for 
change, correction, or modification was filed with the 
service department, the date of the receipt of the claim of 
the VA claim, or one year before the date of reopening of a 
previously disallowed claim, whichever is later.  See 38 
U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.400(g) (2003).  

In the present case, the date of the veteran's application to 
the service department was for an upgrade of his discharge 
was April 22, 1977.  The date of his original VA PTSD claim 
was July 18, 1995.  The date of his request to reopen the 
previously denied July 1995 claim was November 9, 1999.  

When service connection for PTSD was awarded in December 
2000, the RO accepted November 7, 1999, as the date of claim.  
However, since the basis for the denial of the July 1995 
claim was an administrative decision that had since been 
reversed as clearly and unmistakably erroneous, the finality 
of that determination based on the veteran's failure to 
appeal the denial after receipt of proper notice was 
destroyed.  See 38 C.F.R. § 3.105(a) (2003) (the reversal of 
a decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision).  The July 18, 1995, claim 
remained a "pending claim" within the meaning of 38 C.F.R. 
§ 3.160(c).  The correct effective date for the service 
connection award based on such claim is therefore July 18, 
1995.  The Board finds that the claim received on that date 
was the veteran's original PTSD claim.  There is no authority 
under the law for the payment of compensation for any period 
before the date of receipt of the original claim.  

The veteran is potentially eligible for an earlier effective 
date for service connection for PTSD if it can be found that 
a claim was in fact filed before July 18, 1995, and his 
attorney appears to be arguing that entries found in medical 
records as early as 1981 should be accepted as a informal 
claim for compensation.  

However, the Board finds that no document or communication 
qualifying as a formal or informal claim for service 
connection for PTSD was of record before July 1995.  The law 
is specific in defining a claim for VA benefits.  The above-
cited statutory and regulatory requirements to establish a 
formal or informal VA claim clearly were not met before July 
1995.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§§  3.1(p), 3.151(a), 3.155(a) (2003); Brannon v. West, 
12 Vet. App. 32 (1998).  In particular, the claim must be 
explicit.  "[T]he Board is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed."  Brannon v. West, 12 Vet. App. 32, 34 (1998); 
see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
(BVA is not required to do a 'prognostication' but to review 
issues reasonably raised).  Before VA can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  The mere existence of medical evidence 
does not establish an intent on the part of the veteran to 
seek service connection for the condition.  See KL v. Brown, 
5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 
33, 35 (1993); Brannon, Id., at 34 (medical evidence alone 
cannot raise an initial claim for service connection.).  

It should be pointed out that in some cases the date of a VA 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1) (2003).  However, these provisions operate only 
after a formal claim for compensation has previously been 
allowed (in which case the issue is entitlement to a higher 
rate of compensation) or when a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199-200 (1992).  This regulation 
does not apply where service connection has not been granted.  

The fact that the veteran has received extensive outpatient 
evaluation and treatment for psychiatric disorders over the 
years is therefore of no value to him in establishing the 
presence of a service connection claim before July 18, 1995.  
In any case, the earliest clinical reference to a diagnosis 
of PTSD is found in Vet Center treatment records dated in 
June 1995, only one month before the veteran filed his formal 
PTSD claim.  

Accordingly, the Board finds that the proper effective date 
for the grant of service connection for PTSD is July 18, 
1995, and that an effective date earlier than July 18, 1995 
is not warranted.  


ORDER

An effective date of July 18, 1995, but no earlier, for an 
award of service connection for PTSD is granted, and the 
appeal is allowed to this extent.  


REMAND

Initial rating for PTSD 

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for PTSD, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (stating that although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern) does not apply.  
Separate ratings, known as "staged ratings," are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

Since the effective date for the award of service connection 
for PTSD has been found to be July 18, 1995, an initial 
disability rating that covers the entire period since that 
date (including staged ratings, if warranted by the evidence) 
must be assigned by the RO.  In this context, the 70 percent 
rating that has been assigned for the period since November 
9, 1999, is best viewed not as a separate rating in and of 
itself but as only one segment of the initial rating.  As 
such, the propriety of the rating for that period must be 
reviewed as part of the overall determination as to the 
initial rating for PTSD.  

Whether the veteran will ultimately be entitled to a rating 
of 70 percent or higher for any portion of the period from 
July 18, 1995, through November 8, 1999, may be determined 
only after completion of any additional evidentiary 
development undertaken to establish the severity of the 
disability during that period.  It remains the obligation of 
the RO to ensure that all evidentiary development required 
for the determination of the initial rating or ratings is 
completed.  

Change of rating criteria 

In addition, there has been a change in the rating criteria 
that must be considered in rating the service-connected PTSD 
during the period since July 18, 1995.  The 70 percent rating 
for the period since November 9, 1999, was assigned under 
provisions of Diagnostic Code 9411 of the VA rating schedule 
that went into effect on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (2003).  Before November 7, 1996, the rating criteria 
for PTSD were found at 38 C.F.R. § 4.132, Code 9411.  The 
regulatory revisions represented a substantial change in the 
rating criteria.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  

The RO has not had an opportunity to review the PTSD rating 
for the period between July 18, 1995, and November 7, 1996, 
under the old criteria.  To accord the veteran due process of 
law, the appeal must be remanded in order for veteran to be 
given notice of the provisions of the prior version of the 
criteria and to be accorded an opportunity to present 
additional evidence and/or argument in light thereof.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claim must 
then be readjudicated.  

For the period since November 7, 1996, the RO must apply the 
version of the law that is most favorable to the veteran.  
Karnas, Id.  Only the prior version of the law may be applied 
for the period before November 7, 1996.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue); VAOPGCPREC (3-00).  

Accordingly, the issue involving the initial rating for PTSD 
is remanded to the RO for the following actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to the remanded 
issue.  

2.  The RO should then review the issue 
and assign an initial rating or ratings 
for PTSD for the entire period since July 
18, 1995, under the most favorable of the 
versions of Code 9411 where applicable, 
including staged ratings where warranted.  
If the decision is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his attorney should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



